   Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 1 of 21



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS

_________________________________________
                                          )
In re:                                    )                           Chapter 11
                                          )
SOUTHERN FOODS GROUP, LLC, et al.,        )                           Case No. 19-36313 (DRJ)
                                          )
                     1
            Debtors.                      )                           (Joint Administration Requested)
                                          )
_________________________________________ )

DECLARATION OF BO S. YI IN SUPPORT OF THE DEBTORS’ (A) MOTION
    FOR ENTRY OF INTERIM AND FINAL ORDERS AUTHORIZING THE
     DEBTORS TO OBTAIN SENIOR SECURED SUPERPRIORITY POST-
PETITION FINANCING, AUTHORIZING THE USE OF CASH COLLATERAL,
   AND GRANTING RELATED RELIEF AND (B) MOTION FOR ENTRY OF
  INTERIM AND FINAL ORDERS AUTHORIZING CERTAIN DEBTORS TO
 CONTINUE SELLING RECEIVABLES AND RELATED RIGHTS PURSUANT
TO A SECURITIZATION FACILITY, MODIFYING THE AUTOMATIC STAY,
                 AND GRANTING RELATED RELIEF

         I, Bo S. Yi, make this declaration pursuant to 28 U.S.C. § 1746:

         1.      I am authorized to make this declaration (this “Declaration”) on behalf of

Evercore Group L.L.C. (“Evercore”) proposed investment banker to the Debtors (as defined

herein). I submit this Declaration in support of (a) the Debtors’ motion seeking approval

         1
           The debtors and debtors in possession in these Chapter 11 Cases, along with the last four digits
of their respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364);
Dean Foods Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965);
Cascade Equity Realty, LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings,
LLC (9144); Dairy Information Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II,
LLC (9192); Dean East, LLC (8751); Dean Foods North Central, LLC (7858); Dean Foods of Wisconsin,
LLC (2504); Dean Holding Company (8390); Dean Intellectual Property Services II, Inc. (3512); Dean
International Holding Company (9785); Dean Management, LLC (7782); Dean Puerto Rico Holdings, LLC
(6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC (9190); Dean
West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC
Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc.
(8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s
Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008);
Midwest Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675);
Sampson Ventures, LLC (7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza
Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and
Verifine Dairy Products of Sheboygan, LLC (7200). The debtors’ mailing address is 2711 North Haskell
Avenue, Suite 3400, Dallas, TX 75204.



                                                    1
   Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 2 of 21



of post-petition financing (the “DIP Facility”) and authority to use cash collateral (the

“DIP Motion”), and (b) the Debtors’ motion to continue selling receivables and related

rights pursuant to a securitization facility (the “Securitization Facility” and, together

with the DIP Facility, the “Post-Petition Financing Facilities”) . . . (the “Securitization

Motion” and, together with the DIP Motion, the “Post-Petition Financing Motions”) 2

filed by Southern Foods Group, LLC and its debtor affiliates (collectively, the “Debtors”)

in the above-captioned chapter 11 cases (the “Chapter 11 Cases”).

        2.       In particular, I submit this declaration in support of my view that the Post-

Petition Financing Facilities (a) are the product of arm’s-length, good faith negotiations,

(b) are the best available post-petition financing options for the Debtors, and (c) contain

reasonable terms and conditions under the circumstances.

        3.       The statements in this declaration are, except where specifically noted,

based on my personal knowledge or opinion, on information that I have received from the

Debtors’ employees or advisors, or professionals of Evercore working directly with me or

under my supervision, direction, or control, or from the Debtors’ books and records

maintained in the ordinary course of their businesses.

        4.       I am not being specifically compensated for this testimony other than

through payments received by Evercore as a professional retained by the Debtors. I am

over the age of 18 years and authorized to submit this declaration on behalf of the

Debtors. If I were called upon to testify, I could and would competently testify to the

facts set forth herein.



         2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
in the applicable Post-Petition Financing Motion.



                                                    2
   Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 3 of 21



                            Background and Qualifications

       5.      I joined Evercore in 2007 and have over 17 years of experience in

advisory, corporate finance, and restructuring. Prior to joining Evercore, I held positions

at Level 3 Communications and Lehman Brothers. I have a B.S. in Business

Administration and a B.A. in Economics from the University of Colorado at Boulder

(1999) and an M.B.A. from Columbia Business School (2007).

       6.      As a Managing Director at Evercore, I specialize in advising both debtors

and creditors in financial restructurings, distressed mergers and acquisitions, and raising

debt and equity capital in both out-of-court and in bankruptcy proceedings. Moreover, I

have advised numerous companies in complex restructurings, including in connection

with obtaining post-petition financing (including DIP financing and exit financing),

helping them find sources of financing, and negotiating, on their behalf, the terms of such

financing.

       7.      Evercore is a leading independent investment banking advisory and

investment management firm established in 1996.           Evercore’s investment banking

business includes its advisory business, which provides a range of investment banking

services to multinational corporations on mergers and acquisitions, divestitures, special

committee assignments, recapitalizations, restructurings, and other strategic transactions.

       8.      Evercore has been involved in many large and complex restructuring cases

in this and other districts around the United States, including In re EP Energy

Corporation, Case No. 19-35654 (Bankr. S.D. Tex. Oct. 4, 2019); In re Jones Energy,

Inc., Case No. 19-32112 (Bankr. S.D. Tex. Apr. 14, 2019); In re Sheridan Holding

Company II, LLC, Case No. 19-35198 (Bankr. S.D. Tex. Sept. 15, 2019); In re

Southcross Energy Partners, L.P., Case No. 19-10702 (Bankr. D. Del. Apr. 2, 2019); In


                                             3
   Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 4 of 21



re David’s Bridal, Inc., Case No. 18-12635 (Bankr. D. Del. Nov. 19, 2018); In re New

MACH Gen, LLC, Case No. 18-11369 (Bankr. D. Del. Jun. 11, 2018); In re Enduro

Resource Partners LLC, Case No. 18-11174 (Bankr. D. Del. May 15, 2018); In re Tops

Holding II Corp., Case No. 18-22279 (Bankr. S.D.N.Y. Mar. 22, 2018); In re Fieldwood

Energy LLC, Case No. 18-30648 (Bankr. S.D. Tex. Mar. 8, 2018); In re Pac. Drilling

S.A., Case No. 17-131393 (Bankr. S.D.N.Y. Jan. 26, 2018); In re Orchard Acquisition

Co., LLC (J.G. Wentworth), Case No. 17-12914 (Bankr. D. Del. Jan. 5, 2018); In re

Castex Energy Partners, L.P., Case No. 17-35835 (Bankr. S.D. Tex. Dec. 4, 2017); In re

GulfMark Offshore, Inc., Case No. 17-11125 (Bankr. D. Del. June 15, 2017); In re

Vanguard Nat. Res., LLC, Case No. 17-30560 (Bankr. S.D. Tex. Mar. 20, 2017); In re

Azure Midstream Partners, LP, Case No. 17-30461 (Bankr. S.D. Tex. Mar. 10, 2017); In

re Chaparral Energy, Inc., Case No. 16-11144 (Bankr. D. Del. May 9, 2016); In re

Midstates Petroleum Company, Inc., Case No. 16-32237 (Bankr. S.D. Tex. May 1, 2016);

In re Energy & Exp. Partners, Inc., Case No. 15-44931 (Bankr. N.D. Tex. Feb. 8, 2016);

In re Parallel Energy LP, Case No. 15-12263 (Bankr. D. Del. Dec. 16, 2015); In re The

Great Atl. & Pac. Tea Co., Inc., Case No. 15-23007 (Bankr. S.D.N.Y. Aug. 11, 2015); In

re Altegrity, Inc., Case No. 15-10226 (Bankr. D. Del. March 16, 2015); In re Mineral

Park, Inc., Case No. 14-11996 (Bankr. D. Del. Sept. 23, 2014 & Oct. 2, 2014); and In re

Energy Future Holdings Corp., Case No. 14-10979 (Bankr. D. Del. Sept. 16, 2014).

                                Evercore’s Retention

       9.     Evercore has been engaged as investment banker to the Debtors since

February 2019. Since its engagement, Evercore has worked closely with the Debtors’

management team and other professionals and advisors in exploring various strategic and

financial alternatives. In addition, Evercore, among other financial advisory services,


                                          4
     Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 5 of 21



has: (a) analyzed the Debtors’ current liquidity and projected cash flows; (b) evaluated

potential in and out of court financing alternatives; (c) assisted the Debtors in a potential

sale of the business; (d) helped the Debtors prepare for the Chapter 11 Cases; and (e) as a

part of Chapter 11 preparation, conducted a comprehensive process to secure debtor-in-

possession financing for the Debtors on the most competitive terms and conditions

available to the Debtors. Through its engagement, Evercore has become well-acquainted

with the Debtors’ capital structure, liquidity needs, and business operations.

                                       Background

A.      The Debtors’ Immediate Liquidity Needs.

        10.    The Debtors need an immediate capital infusion to operate their business

post-petition and to fund these Chapter 11 Cases. As of the Petition Date, the Debtors

lack sufficient funds to operate their enterprise and continue paying their debts as they

come due, and they do not have readily available sources of additional financing. The

Debtors forecast that they will be unable to generate sufficient levels of operating cash

flows in the ordinary course of business to cover either their operating costs going

forward or the projected restructuring costs of the Chapter 11 Cases without the Post-

Petition Financing Facilities.

B.      The Debtors’ Restructuring Efforts.

        11.    The Debtors commenced the Chapter 11 Cases to preserve and maximize

their enterprise value for the benefit of their stakeholders in the face of significant

industry headwinds and an impending liquidity crisis. A multi-year trend of shrinking

margins and increasing competition was exacerbated by (i) loss of significant volume

from two major customers, and (ii) a series of well-intentioned cost-savings and strategic

initiatives throughout 2018 and 2019 that fell short of the anticipated benefits and drove


                                             5
   Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 6 of 21



increased customer loss and margin compression. In early 2018, Walmart Inc., the

Debtors’ largest single customer, opened a large dairy manufacturing plant in Indiana that

resulted in a loss to Dean Foods of approximately 100 million gallons of fluid milk in

annualized sales volume. Dean Foods lost an additional nearly 40 million gallons of

annualized fluid milk sales from another major customer further exacerbating the effects

of volume deleverage.

        12.    In turn, Dean Foods initiated certain cost savings and strategic initiatives,

and attempted to manage the lost volumes by consolidating 7 plants in just 8 weeks.

Resulting higher than expected transitory costs including freight, labor, and product loss,

offset anticipated productivity gains for the year from the plant consolidation and related

initiatives.

        13.    In February 2019, the Debtors refinanced its then outstanding secured

revolving facility and amended and restated its securitization facility to remove certain

financial covenants it could no longer meet.       This reduced the available revolving

borrowing base from $450 million to $175 million. Accessibility in both cases was

subject to compliance with financial covenants.

        14.    As noted above, it was also in February 2019 that the Debtors retained

Evercore to assist with a broad evaluation of potential strategic alternatives, including

the disposition of certain assets, the formation of new joint ventures, strategic business

combinations, sale of the enterprise, or other options to re-energize the Debtors’ stand-

alone business. It was ultimately determined that these options could not be pursued for

a variety of reasons, including potential contingent liabilities that Dean Foods faces

related to the underfunded status of certain multi-employer pension plans in which is




                                             6
   Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 7 of 21



participates. In particular and by far the most significant, Dean Foods faces an estimated

potential, contingent liability of over $700 million in the event it withdraws from Central

States Southeast & Southwest Areas Pension. Such potential liabilities significantly

impaired Dean Foods’ ability to pursue any strategic transactions with third parties

outside of a bankruptcy proceeding.

        15.   Liquidity remained tight, and on June 28, 2019, Dean Foods returned to it

Prepetition Revolving Lenders and elected to appraise additional real estate for inclusion

in the borrowing base under the Prepetition Revolving Credit Agreement in order to

increase the borrowing base from $175 million to the facility maximum of $265 million.

        16.    On August 27, 2019, Dean Foods entered into further supplements to the

Credit Agreement pursuant to which Dean Foods elected to exercise its rights to increase

the aggregate principal amount of the commitments under the Credit Agreement by $85

million to an aggregate principal amount of $350 million.

        17.    In August 2019, as Dean Foods reported its second quarter results it

reduced its internal full year adjusted operating income forcast and reported that it

would be a net user of cash for the full year 2019. Eric Beringause, the current president

and chief executive officer joined Dean Foods on July 29, 2019, and engaged in a

renewed effort to evaluate Dean Foods’ business plan and strategy.

       18.     By early October 2019, the Debtors saw a sharp decline in preliminary

third quarter 2019 results and realized they faced a financial outlook that was

deteriorating significantly more rapidly than prior forecasts, and with the assistance of

their various advisors, determined that it would be necessary to seek Chapter 11 relief to

manage liquidity and prevent potentially ruinous customer flight.




                                            7
     Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 8 of 21



        19.      As discussed in more detail in the First Day Declaration, the Debtors

provide a critical daily staple product. Any shortfalls in the Debtors’ fulfillment means

that school lunch rooms, coffee shops, and grocery stores across America could face

weeks without cartons for their lunch trays, milk for their coffee, or gallons for their

refrigerators.   The Debtors believe their customers would not accept such risk of

instability in their supply, and would likely rapidly seek a replacement vendor.

        20.      The Debtors and their advisors concluded that seeking the protections of

Chapter 11 was the most likely option for obtaining the necessary funding to sustain

operations and preventing any disruption with their vendors and customers. The Debtors

and their advisors engaged in the exploration of options for debtor-in-possession (“DIP”)

financing.

        21.      The DIP Financing enables the Debtors to explore a standalone plan or a

potential strategic transaction, including with the Debtors’ long-time commercial partner

and largest single raw milk vendor, Dairy Farmers of America (“DFA”). The Debtors

have engaged in advanced discussions with DFA with regard to its role as a potential

stalking horse bidder for the purchase of substantially all of the Debtors’ assets pursuant

to section 363 of the Bankruptcy Code. The Debtors intend to continue and expand the

363 sale marketing process they began prior to the Petition Date.

C.      The DIP Sizing Process

        22.      Starting in mid-October, the Debtors retained Alvarez & Marsal North

America, LLC (“A&M”), to assist in the analysis of their general liquidity needs,

including particularly in the event that the Debtors needed to file for chapter 11

protection. This analysis accounted for the potential payment of certain prepetition

claims of trade vendors to avoid irreparable harm as a result of a chapter 11 filing, as well


                                             8
     Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 9 of 21



as financing fees for any DIP facilities, professional fees, and other anticipated

administrative expenses.

        23.     Evercore reviewed the DIP sizing analysis prepared by the Debtors and

A&M and relied on this information in its conversations with potential financing

providers.

D.      The Post-Petition Financing Facilities

        24.     In order to ensure their continued operations during the Chapter 11 Cases

and to assure stakeholders of their ability to consummate a restructuring plan of

reorganization within the proposed time frame, the Debtors are seeking immediate

approval of the Post-Petition Financing Facilities. The liquidity to be provided by the

Post-Petition Financing Facilities, together with the use of Cash Collateral, will enable

the Debtors to fund their operations during the course of the Chapter 11 Cases as they

pursue restructuring alternatives and to preserve and maximize the value of their estates

for the benefit of all parties in interest.

        The DIP Facility

        25.     As described more fully in the DIP Motion, the Debtors are seeking

approval to obtain superpriority, priming lien debtor-in-possession financing in the

aggregate principal amount of $425 million to be funded by certain of the Prepetition

Secured Parties (in their capacity as lenders under the DIP Facilities, the “DIP Lenders”),

consisting of (a) a new money revolving loan facility (the “DIP Revolving Facility”) in

the aggregate principal amount of approximately $236 million which shall be available

for the incurrence of new money revolving loans (the “DIP Revolving Loans”) or, up to

a $25 million sub-limit, the issuance of letters of credit (the “DIP Letters of Credit”),

and (b) upon and after entry of the Final Order, term loans (the “DIP Roll-Up Loans”


                                              9
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 10 of 21



and, together with the DIP Revolving Loans, the “DIP Loans”) in an aggregate principal

amount not to exceed the aggregate principal amount of all Obligations outstanding under

the Prepetition Revolving Credit Facility as of the Petition Date, which Prepetition

Obligations shall be, on a dollar-for-dollar basis, refinanced as (and deemed paid by) the

DIP Roll-Up Loans.

       Reinstatement of the Securitization Facility

       26.     As more fully described in the Securitization Motion, the Debtors are

seeking authority to continue selling and servicing certain eligible accounts receivable

pursuant to the Prepetition Securitization Facility, which is being reduced in total facility

size from $450 million to $425 million, and to enter into other related documentation. As

described in further detail in the Securitization Motion, I understand that under various

purchase agreements, two wholly-owned indirect non-Debtor subsidiaries, both of which

are bankruptcy remote, special-purpose entities, purchase trade receivables generated by

certain Dean Foods subsidiaries and then transfers undivided interests in those

receivables to Coöperatieve Rabobank U.A., New York Branch (“Rabobank”) for cash

which is then used to secure the incurrence of borrowings and the issuance of letters of

credit. To secure its obligations under the Prepetition Securitization Facility, the special

purpose entities have granted to Rabobank, as agent (for the benefit of the other

purchaser parties), a security interest in all of its property, including all eligible

receivables. The Prepetition Securitization Facility has historically been used to provide

the Debtors access to additional liquidity, and to provide the Debtors with letters of credit

to collateralize surety bonds required by various vendors, and state and federal agencies

for the Debtors’ business operations.




                                             10
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 11 of 21



                       The Debtors’ Efforts to Obtain Financing

       A.       The Marketing Process.

       27.      Evercore commenced a marketing process for possible DIP financing

alternatives on October 21, 2019 with a target of a potential chapter 11 filing on

November 12, 2019. Evercore solicited DIP financing proposals that could provide $250

million to $300 million of new money, assuming the Securitization Facility would remain

available post-petition. Evercore indicated openness to a variety of structures, including

senior lien facilities that would prime the Prepetition Revolving Credit Facility and

financing that would refinance and replace the Prepetition Revolving Credit Facility

and/or the Securitization Facility.

       28.      As part of these efforts, Evercore contacted 22 potential third-party

lenders, consisting of banks and alternative lenders. Evercore separately solicited DIP

financing proposals from the existing secured lenders, certain large noteholders through

their advisors, and DFA. Of the potential third-party lenders, 15 executed non-disclosure

agreements and 14 received access to non-public information, including DIP marketing

materials and access to a virtual dataroom with additional financial information.

Evercore and the Debtors had follow-up diligence calls with these potential lenders as

requested.

       29.      In total, three non-binding DIP financing proposals were received from

potential third-party lenders.    Although Evercore explored options for new money

financing on an unsecured, junior-lien, or pari passu basis, none of these third-party

financing sources indicated a willingness to provide such financing to the Debtors.

             (i) The first proposal was not actionable because it provided a commitment

for only $75 million of new money.


                                           11
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 12 of 21



           (ii) The second proposal provided for a $615 million borrowing base facility

that would prime the existing Prepetition Revolving Credit Facility and refinance the

Securitization Facility.    However, after deducting the $425 million of potential

availability under the Securitization Facility, this DIP financing proposal would only

provide approximately $190 million of new money capital—less than the amount of new

money the Debtors were requesting. This proposal was more expensive than the DIP

financing proposal from Rabobank. In addition, the potential DIP lender required that the

Prepetition Secured Lenders consent to priming, which they refused to do.

           (iii) The third proposal provided for $300 million of new money capital

through a priming, revolving DIP facility.        Despite the high headline amount of

incremental new money, this proposal had a number of deficiencies. First, the full

commitment amount would not be immediately and fully accessible to the Debtors. The

potential lender indicated that access to the DIP facility would be subject to tight funding

milestones, among other conditions.      Second, the DIP financing proposal was also

significantly more expensive than all the other proposals received by the Debtors. Third,

the potential DIP lender had significant execution risk, because the DIP lender would

only provide a binding commitment after satisfactory due diligence, which would need to

be completed under an extremely expedited timeline.           Finally, the proposed DIP

financing would require a risky “priming” fight or valuation dispute with the Debtors’

prepetition secured lenders at the very outset of these Chapter 11 Cases, which would

have been costly, very well might not have resulted in an approved financing, and could

have untenably imperiled the Debtors’ businesses, given that the Debtors would not be

certain to persuade a court that the Prepetition Secured Parties would be adequately




                                            12
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 13 of 21



protected. Moreover, if the priming facility was not approved, there was no assurance

that the Prepetition Secured Parties providing the Post-Petition Financing Facilities would

have remained willing to fund on the same conditions.

       30.     In general, each of the third-party proposals was subject to significant

execution risk given the requirement for further due diligence, especially in light of the

tight timetable. Given the significant shortcomings of the third-party financing proposals,

the Debtors focused their efforts on negotiating financing with certain of their Prepetition

Revolving Lenders and Securitization Facility providers.

       31.     On October 31, 2019, the Debtors received a proposal from PNC Bank,

N.A. (“PNC”), a lender under each of the Prepetition Revolving Credit Facility and the

Securitization Facility, that provided solely for the post-petition continuation of the

Securitization Facility, and required the Debtors to obtain incremental liquidity in the

form of separate post-petition financing satisfactory to PNC.

       32.     On November 1, 2019, the Debtors received a DIP facility proposal from

Rabobank, a lender and administrative agent under each of the Prepetition Revolving

Credit Facility and the Prepetition Securitization Facility. The Rabobank proposal was a

comprehensive financing proposal to address both the need for incremental liquidity and

the automatic termination of the Prepetition Securitization Facility upon commencement

of chapter 11 proceedings. The initial Rabobank proposal provided for (a) a new money

financing in the form of a revolving facility and (b) the continuation of the Prepetition

Securitization Facility. As proposed, the new money facility would initially prime the

prepetition liens securing Prepetition Revolving Credit Facility on a consensual basis, and




                                            13
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 14 of 21



upon entry of the interim order the Prepetition Revolving Credit Facility would be

refinanced in full with roll-up loans.

       33.     The Debtors determined that, as compared to the third-party proposals and

the PNC proposal, the Rabobank proposal had the advantage of offering a comprehensive

financing package upon terms and at an all-in cost that compared favorably to the other

proposals. Importantly, Rabobank’s proposed Securitization Facility terms were no less

favorable in terms of pricing and structure than the PNC proposal. And none of the third-

party DIP financing proposals combined with the PNC proposal to make up a more

attractive package than the Rabobank proposal.        Two of the three third-party DIP

financing proposals were not actionable for the reasons described above. The third

proposal was significantly less favorable than Rabobank’s proposal because the

commitment amount might never be fully accessible to the Debtors, the significantly

higher cost as compared to the other proposals received by the Debtors, and the execution

risk posed by the due diligence requirement. Moreover, because the third proposal would

require a risky “priming” fight with the Debtors’ prepetition secured lenders at the very

outset of these Chapter 11 Cases, which would have been costly and untenably imperiled

the Debtors’ businesses. Perhaps most critically, Rabobank as the administrative agent

and a lender under the Debtors’ Prepetition Revolving Credit Facility offered the least

execution risk, with the fewest due diligence requirements and the greatest ability to close

and fund immediately. Accordingly, the Debtors focused their efforts primarily on

negotiating the financing proposed by Rabobank, which ultimately took the form of the

Post-Petition Financing Facilities.




                                            14
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 15 of 21



       34.     In addition, on November 4, 2019, the Debtors received a short-form

proposal for an out-of-court loan from an ad hoc group of holders of the Debtors senior

unsecured notes due 2023 (the “Ad Hoc Group”). The proposal provided for $150

million to $215 million in new money financing and a dollar-for-dollar exchange of

unsecured debt into new junior lien debt, and did not specify key economic terms such as

fees and interest rate. The Debtors determined that the Ad Hoc Group proposal did not

offer sufficient incremental liquidity to avert a chapter 11 filing in the near-term. More

significantly, the Debtors, in consultation with Evercore and their other advisors,

determined that any attempt to continue operations without immediate chapter 11 relief

would entail untenable enterprise risk as customers and vendors lost faith in the Debtors’

stability and sought alternative commercial partners.

       35.     On Friday, November 8, 2019, the Debtors received an additional offer

from the Ad Hoc Group for a DIP financing proposal on a pari passu basis with the

existing revolving credit facility. This proposal remains deficient in comparison to the

proposed Post-Petition Financing Facilities as it does not provide a comprehensive

funding package accounting for the Securitization Facility. This proposal also would

have required consent of the Prepetition Secured Parties that was not granted, and involve

significant additional due diligence and execution risk.

                 Negotiation of the Post-Petition Financing Facilities

       36.     In order to ensure their continued operations during the Chapter 11 Cases

and to assure stakeholders of their ability to consummate a restructuring plan of

reorganization within the proposed time frame, the Debtors are seeking immediate

approval of the Post-Petition Financing Facilities. The liquidity to be provided by the




                                            15
     Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 16 of 21



Post-Petition Financing Facilities, together with the use of Cash Collateral, will enable

the Debtors to fund their operations during the course of the Chapter 11 Cases as they

pursue restructuring alternatives and to preserve and maximize the value of their estates

for the benefit of all parties in interest. The Post-Petition Financing Facilities represent

the only viable comprehensive funding solution that solves both the Debtors’ immediate

liquidity needs and provides the funding that can support the full term of these Chapter

11 Cases.

A.      The Debtors, the Prepetition Secured Parties and the DIP Lenders
        Negotiated the Terms of the DIP Financing and the Adequate Protection in
        Good Faith and at Arms’ Length

        37.    The negotiations with the DIP Lenders and the Securitization Facility

Purchasers regarding Post-Petition Financing Facilities were vigorous and were

conducted in good faith and at arms’ length. Following initial conversations among

advisors to the Debtors and Rabobank, draft term sheets were exchanged in late October

of 2019, followed by numerous telephonic negotiation sessions aided by the exchange of

business term grids. These negotiations involved a series of back and forth discussions

with the DIP Lenders which resulted in significant improvement from the initial proposal.

Most significantly, the total commitment on the DIP Facility was increased from $350

million to $425 million, the fees and rates were meaningfully reduced, the milestones

were extended and the effectiveness of the roll-up was deferred until entry of the Final

Order. Finally, although the Debtors repeatedly requested that the DIP Roll-Up Loans be

removed from the proposal or reduced in size, the DIP Lenders insisted that their

inclusion was a condition of the commitment.

        38.    Once key terms were reasonably settled, draft definitive documents were

exchanged, and negotiations over the pricing, structure and other terms of the Post-


                                            16
     Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 17 of 21



Petition Financing Facilities continued into the days leading up to the Petition Date. The

Debtors’ management team was actively involved throughout this process, and the

Debtors’ board of directors (the “Board”) was kept well-informed.            Through these

negotiations, the economic and other terms of the Post-Petition Financing Facilities

improved to the benefit of the Debtors compared to the initial proposal.

B.      The Terms of the Post-Petition Financing Facilities are Reasonable and
        Appropriate Under the Circumstances.

         39.   The Post-Petition Financing Facilities include various fees that were

expressly required by the DIP Lenders and Securitization Facility Purchasers as a

condition to provide the Post-Petition Financing Facilities and are an integral component

of the financing package. Given the financial and operating condition of the Debtors,

the timing, cost, and risk of administering these Chapter 11 Cases, and the Debtors’

liability profile, I believe these fees are appropriate under the circumstances.

        40.    The DIP Facility is secured by senior liens on substantially all assets of the

Debtors, junior only to the Senior Third Party Liens. Critically, the DIP Lenders include

Prepetition Secured Parties holding a majority of the loans under the Prepetition

Revolving Credit Facility, who have consented to the incurrence of the DIP Liens on a

priming basis until such time as the Prepetition Revolving Credit Facility is refinanced by

the DIP Roll-Up Loans (as discussed below). The obligations under the DIP Facility

constitute superpriority, administrative expense claims. As discussed above, based on

conversations with potential financing parties and the financing proposals received, I do

not believe the Debtors could have obtained post-petition financing on an unsecured or

junior lien basis or without offering superpriority claims.




                                             17
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 18 of 21



       41.     The DIP Facility is also expressly linked to certain case milestones. These

milestones are consistent with the timeline for the Debtors’ anticipated chapter 11 process,

which will benefit all stakeholders by continuing to drive parties towards a global and

comprehensive solution for the Debtors’ liabilities. The milestones were negotiated by

the DIP Lenders as a condition to providing the Post-Petition Financing Facilities and

were a critical inducement for the DIP Lenders in providing the Debtors with the cash

necessary to operate their business and fund these cases.

       42.     In addition to approximately $236 million of new money loans, the DIP

Facility includes approximately $189 million of Roll-Up Loans that will be used to

refinance in full the Prepetition Revolving Credit Facility, subject to the challenge rights

of any creditors’ committee or other party-in-interest. Such a roll-up of prepetition debt,

subject to a challenge period, is a common feature of debtor-in-possession financings. I

believe that the roll-up of the Prepetition Revolving Credit Facility with the Roll-Up

Loans is appropriate for a number of reasons. The DIP Lenders specifically negotiated

for the roll-up in the context of their commitment to provide the Post-Petition Financing

Facilities on the terms described herein. In light of the continued existence of the

challenge rights, the likely requirements to provide adequate protection to the Prepetition

Revolving Credit Facility and the lack of meaningful alternatives, I believe the roll-up of

the Prepetition Revolving Credit Facility is appropriate under the circumstances.

       43.     The terms of the Post-Petition Securitization Facility are likewise

reasonable. Other than changes in pricing and certain conforming changes to the terms

that are customary for a post-petition receivables facility, the structure and terms of the

Reinstated Securitization are not materially different than the Prepetition Securitization




                                            18
     Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 19 of 21



Facility.     Moreover, the DIP Facility was priced and structured based on the

understanding that the Prepetition Securitization would be reinstated and continued post-

petition. Based on my experience in negotiating financings for distressed companies, I

believe that the fees and other payment terms under the Reinstated Securitization, as

amended by the proposed amendments described in the Securitization Motion, are

reasonable under these circumstances, and should be approved in all respects. If the

Debtors are not permitted to reinstate the Securitization Facility, the Debtors would face a

critical liquidity crisis, would likely be unable to renew the letters of credit issued

pursuant to the Securitization Facility when they expire, would likely face more onerous

terms in replacing the necessary letters of credit, and would likely be required to partially

or fully cash collateralize the letters of credit, all of which would threaten to hobble the

Debtors’ restructuring.

C.      Entering Into the Post-Petition Financing Facilities is a Reasonable Exercise
        of the Debtors’ business judgment.

        44.     The Post-Petition Financing Facilities are critical to the Debtors’ ability to

fund operations and pay the administrative costs of these Chapter 11 Cases, and also

provides the Debtors with sufficient liquidity to operate their business without creating a

value-destructive “priming” or valuation dispute at the outset of these Chapter 11 Cases

or presenting significant execution or funding risk. In addition to providing the Debtors

with incremental liquidity, the Post-Petition Financing Facilities will provide the Debtors

with access to the use of cash collateral on a consensual basis, and will allow the Debtors

to fund their business in the ordinary course, which will ensure continued, uninterrupted

operations, preserving the value of the estate for the benefit of all stakeholders. The

Debtors did not have any other actionable financing proposals.



                                             19
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 20 of 21



       45.     Given the financial and operating condition of the Debtors and the

expected range of value of the Debtors, I believe the Post-Petition Financing Facilities,

including the milestones, fees, and liens included therein, are appropriate under the

circumstances, and are the best terms available to the Debtors. Moreover, I believe that

the incurrence of the Post-Petition Financing Facilities is an essential component to

funding the Debtors and providing a path to emergence and is critical to reassure

customers and vendors, protect operations, and maximize value for all stakeholders.

       46.     In sum, it is my professional opinion that the terms of the Post-Petition

Financing Facilities are reasonable under the circumstances and were the product of good

faith, arm’s length negotiations.

                                    [Signature Page Follows]




                                              20
  Case 19-36313 Document 72-2 Filed in TXSB on 11/12/19 Page 21 of 21



I, the undersigned Managing Director of Evercore Group L.L.C., declare under penalty of

perjury that the foregoing is true and correct.

Dated: November 12, 2019

                                                  /s/ Bo S. Yi
                                                  Bo S. Yi
                                                  Managing Director
                                                  Evercore Group L.L.C.




                                             21
